1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                                     DISTRICT OF NEVADA
7                                                ***
8     DARIO RODRIGUEZ,                                Case No. 3:16-cv-00143-MMD-CBC
9                                        Plaintiff,
             v.
10
      ADAM ENDEL, et al.,
11
                                    Defendants.
12                                                              and related cases
13    DARIO RODRIGUEZ,                                Case No. 3:16-cv-00276-MMD-CBC
14                                       Plaintiff,
             v.
15
      BRIAN SANDOVAL, et al.,
16
                                    Defendants.                        and
17

18    DARIO RODRIGUEZ,                                Case No. 3:16-cv-00609-MMD-CBC
19                                       Plaintiff,
             v.                                                      ORDER
20
      UNITED STATES SENATE, et al.,
21
                                    Defendants.
22

23         The Court screened Plaintiff’s second amended civil rights complaint on October

24   19, 2018, and permitted some of the claims to proceed while dismissing others. (ECF No.

25   30 at 11-13.) The Court subsequently denied Plaintiff’s motion for reconsideration. (ECF

26   No. 35.) Plaintiff recently filed a document titled “Motion for Further Review-Objection to

27   Reconsideration” (“Second Reconsideration Motion”). (ECF No. 55.) The Court denies

28   Plaintiff’s Second Reconsideration Motion, which appears to be an attempt to reargue the
1    dismissal of the claims in his second amended complaint.1 The Court will not entertain

2    repeated motions for reconsideration of its order.

3          It is therefore ordered that Plaintiff’s motion for further review (ECF No. 55) is

4    denied.

5          It is further ordered that Defendants’ motion for further instruction (ECF No. 56) is

6    denied as moot.

7          DATED THIS 6th day of May 2019.

8
                                                     MIRANDA M. DU
9                                                    UNITED STATES DISTRICT JUDGE
10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
           1The    Court notes that the Second Reconsideration Motion is confusing in part as
28
     it incorrectly refers to this action as seeking habeas relief under 28 U.S.C. § 2254 (ECF
     No. 55 at 1).
                                                    2
